DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 05/06/2022 in which claims 21-29, 31, 35-36, 41-42, and 45-46 have been amended. Currently claims 21-37 and 41-46 are pending. 
Applicant’s arguments filed 05/06/2022 regarding the 101 rejection has been considered and are persuasive. Therefore, the previous rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21, 45, and 46 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 21, 45, and 46:
	loading, from a storage unit that stores sets of correct answer data and detection data, correct answer data representing a region of pixels of a detection target in a detection image and detection data representing a region of pixels in the detection image of the detection target detected by predetermined detection processing; 
extracting a mismatching region of pixels, in which regions of pixels of the detection target represented by the correct answer data and the detection data do not match, based on a difference in stored pixel values of the regions of pixels of the detection target represented by the correct answer data and the detection data; 
estimating whether the correct answer data may contain an error, based on property information representing i) a shape of the mismatching region of pixels and/or ii) image information of a region of the detection image corresponding to the mismatching region of pixels; and 
including the detection image in the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region of pixels and/or ii) the image information of the region of the detection image corresponding to the mismatching region of pixels, that the correct answer data does not contain the error and 
that (ii) excludes the detection image from the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region of pixels and/or ii) the image information of the region of the detection image corresponding to the mismatching region of pixels, that the correct answer data contains the error.
Specifically, the combination of limitations required by the claims was not taught or fairly suggested in the prior art of record.
The closest prior art of record is Jun et al. (“Robust face detection using local gradient patterns and evidence accumulation”) describes a face detection method using face and non-face images from a database. However, as noted by applicant’s remarks on pgs. 12-13, the reference doesn’t go into details of teaching the mismatching region of pixels in which regions of pixels of the detection target represented by the correct answer data and detection do not match, based on a difference in stored pixel values. Abualkibash et al. (“A Near Real-Time, Parallel and Distributed Adaptive Object Detection and Retraining Framework based on AdaBoost Algorithm”) teaches a retraining framework using face images, however does not teach the details of loading correct answer data and detection data, extracting a mismatching region of pixels, and estimating whether the correct answer data contains an error. Nakamura et al. (“US 20150193698 A1”) discloses a data processing system regarding labeling of image data on a graphical user interface, however does not teaches the details of loading correct answer data and detection data, extracting a mismatching region of pixels, and estimating whether the correct answer data contains an error.
The combination of limitations in the independent claims are recited in a non-obvious manner. Therefore, the independent claims taken as a whole, are considered allowable. When taken as a whole, the dependent claims are allowed at lease because of the allowable features recited in independent Claims 21, 45, and 46.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-37, and 41-46 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        


/ERIC NILSSON/Primary Examiner, Art Unit 2122